United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-1596
                       ___________________________

                            Mateo Raymundo Rafael

                            lllllllllllllllllllllPetitioner

                                          v.

            Eric H. Holder, Jr., Attorney General of the United States

                           lllllllllllllllllllllRespondent
                                   ____________

                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                                 ____________

                         Submitted: December 26, 2010
                            Filed: January 7, 2013
                                [Unpublished]
                                ____________

Before LOKEN, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

      Mateo Raymundo Rafael, a citizen of Guatemala, petitions for review of an
order of the Board of Immigration Appeals (BIA) which upheld an immigration
judge’s denial of special rule cancellation of removal under the Nicaraguan
Adjustment and Central American Relief Act and denial of asylum.1 After careful
review, we find no basis for reversal. First, we conclude that we lack jurisdiction to
review the BIA’s decision regarding Rafael’s eligibility for special rule cancellation
of removal, because that decision was based on a purely factual issue. See Molina
Jerez v. Holder, 625 F.3d 1058, 1068-69 (8th Cir. 2010). Second, as to Rafael’s
request for asylum, we conclude that substantial evidence supported the BIA’s denial
of relief. See Khrystodorov v. Mukasey, 551 F.3d 775, 781 (8th Cir. 2008).

      Accordingly, the petition for review is denied. See 8th Cir. R. 47B.
                      ______________________________




      1
       Rafael was also denied withholding of removal and relief under the
Convention Against Torture, but he does not address these claims in his brief. See
Chay-Velasquez v. Ashcroft, 367 F.3d 751, 756 (8th Cir. 2004) (petitioner waives
claim that is not meaningfully raised in opening brief).

                                         -2-